ORDER

PER CURIAM.
Carolynne M. Kieffer (“Kieffer”) appeals from the judgment of the trial court dismissing her cause of action for wrongful foreclosure against Bankamerica Corporation, et al., for lack of standing. Kieffer-Mickes, Inc. (“KMI”) appeals from the summary judgment in favor of the defendants on all counts of KMI’s cause of action for wrongful foreclosure.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).